   Case: 1:20-cv-00237-TSB Doc #: 30 Filed: 11/13/20 Page: 1 of 1 PAGEID #: 203




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 SEAN GIBSON,                               :      Case No. 1:20-cv-237
                                            :
       Plaintiff,                           :      Judge Timothy S. Black
                                            :
 vs.                                        :
                                            :
 EQUIFAX INFORMATION                        :
 SERVICES, LLC, et al.,                     :
                                            :
        Defendants.                         :

                    ORDER OF DISMISSAL AS TO
           DEFENDANT EQUIFAX INFORMATION SERVICES, LLC

       This civil action is before the Court on Plaintiff’s unopposed Motion to Drop Party

and for Order of Dismissal as to Defendant Equifax Information Services, LLC (the

“Motion”). (Doc. 28). Upon careful review, the Court concludes that the Motion is well

taken. See Fed. R. Civ. P. 21.

       Accordingly:

          1. The Motion (Doc. 28) is GRANTED;

          2. All claims against Defendant Equifax Information Services, LLC are
             DISMISSED with prejudice; and

          3. Plaintiff and Defendant Equifax Information Services, LLC shall bear their
             own costs and attorney fees.

This dismissal does not apply to the other Defendants in this matter.

       IT IS SO ORDERED.

Date: 11/13/2020
                                                         Timothy S. Black
                                                         United States District Judge
